                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF OHIO
                     EASTERN DIVISION AT COLUMBUS


KEVIN REMILLARD,

                      Petitioner,                :   Case No. 2:20-cv-6103

        - vs -                                       District Judge Sarah D. Morrison
                                                     Magistrate Judge Michael R. Merz

WARDEN, Noble
 Correctional Institution,

                                                 :
                      Respondent.


                      REPORT AND RECOMMENDATIONS


        This is a habeas corpus case, brought pursuant to 28 U.S.C. § 2254 by Petitioner Kevin

Remillard with the assistance of counsel, who is appearing pro bono publico. The case is ripe for

decision on the Petition (ECF No. 1), the State Court Record (ECF No. 8), the Return of Writ (ECF

No. 9), and the Traverse/Reply (ECF No. 12). The Magistrate Judge reference in the case has

recently been transferred to the undersigned to help balance the Magistrate Judge workload in the

District.



Litigation History



        On June 20, 2017, the Knox County, Ohio, grand jury charged Petitioner with murder in

violation of Ohio Rev. Code § 2903.02(A), with a firearm specification, and tampering with evidence

in violation of Ohio Rev. Code § 2921.12(A)(1)(Indictment, State Court Record, ECF No. 8, Ex. 1).

                                                1
No motion to suppress was filed. The case was tried to a jury which found Remillard guilty as charged.

(Verdict, State Court Record, ECF No. 8, Ex. 9). The trial court sentenced Remillard to a prison term

of fifteen years to life on the murder count, and three years each on the firearm specification and the

tampering with evidence count, all to be served consecutively, for an aggregate prison term of twenty-

one years to life. (Sentencing Entry, State Court Record, ECF No. 8, Ex. 11).

       Petitioner appealed to the Court of Appeals for the Fifth Ohio District through counsel who

continues to represent him in these habeas corpus proceedings. The Fifth District affirmed the

conviction and sentence. State v. Remillard, 2019-Ohio-3545 (5th Dist. Aug. 30, 2019), appellate

jurisdiction declined, 157 Ohio St. 3d 1524 (2019), cert. denied, 141 S. Ct. 305 (2020).

       On November 30, 2020, Remillard filed the instant habeas corpus Petition, pleading the

following grounds for relief:

               Ground One: Counsel was ineffective under the Sixth and
               Fourteenth Amendments of the U.S. Constitution in failing to File a
               Motion to Suppress documents/personal papers seized during a
               warrantless search of Remillard’s bedroom.

               Ground Two: Counsel was ineffective under the Sixth and
               Fourteenth Amendments of the U.S. Constitution when he failed to
               object to erroneous jury instructions that denied Mr. Remillard a fair
               trial.

               Ground Three: The trial court should have given the requested
               instruction on accident and denied the appellant his right to a fair
               trial/complete defense under the Sixth and Fourteenth Amendments
               of the U.S. Constitution.

(Petition, ECF No. 1, PageID 17-33).




                                                  2
                                                    Analysis



The Constitutionality of the AEDPA



         Remillard spends much of his Traverse arguing that the Antiterrorism and Effective Death

Penalty Act of 1996 (Pub. L. No 104-132, 110 Stat. 1214)(the "AEDPA"), in part codified at 28

U.S.C. § 2254(d)(1), (d)(2), and (e), is unconstitutional (ECF No. 12, PageID 1116-36).

         Remillard correctly situates adoption of the AEDPA in the aftermath of Timothy

McVeigh’s 1995 terrorist attack on the federal courthouse in Oklahoma City. But it was also

adopted in the midst of the precipitate rise in violent crime in the United States in the 1990’s.

Popular opinion was sufficiently aroused that Bill Clinton could use support for the AEDPA as a

campaign issue1, just as Richard Nixon had used the slogan “Law and Order” in 1968. However,

the political climate that supports adoption of an Act of Congress does not determine its

constitutionality, however much that climate may have changed.

         That said, the Magistrate Judge does not doubt the propriety of Petitioner’s raising the

constitutional issues presented by AEDPA or this Court’s authority to decide them when called

upon to apply that statute. Marbury v. Madison, 5 U.S. 137, 2 L. Ed. 60 (1803), applies at the

District Court level as well as in the Supreme Court.

         Analysis must begin with a strong presumption of constitutionality. The federal courts

must pay great deference to Congress’ view that what it has done is constitutional. Rostker v.

Goldberg, 453 U.S. 57, 64 (1981); Fullilove v. Klutznick, 448 U.S. 448, 472 (1980); Columbia


1
 The AEDPA was signed April 24, 1996, in the midst of Clinton’s re-election campaign. He signed the Prisoner
Litigation Reform Act, which severely restricted the ability of the incarcerated to bring civil rights claims in federal
court, the same week.

                                                           3
Broadcasting System, Inc., v. Democratic National Committee, 412 U.S. 94, 102 (1973); United

States v. Five Gambling Devices, 346 U.S. 441, 44 (1953); Fairbank v. United States, 181 U.S.

283 (1901).

         The particular portions of AEDPA to which Remillard objects are its requirements that

federal courts defer to reasonable state court applications of Supreme Court precedent (28 U.S.C.

§ 2254(d)(1)) and reasonable determinations of fact (§ 2254(d)(2)). Instead, he essentially asserts

habeas petitioners have a constitutional right to a federal court de novo decision on law and fact:

                the application of the federal Constitution in the habeas corpus
                context must not depend on the State where the criminal trial took
                place or the State's judiciary and its interpretation of the federal
                Constitution. The habeas petitioner has a U.S. citizenship right to
                the protections of the Fourteenth Amendment to the federal
                Constitution being applied correctly to the correct facts of his or her
                case regardless of the particular State where he is seeking
                vindication of his federal constitutional rights.

(Traverse, ECF No. 12, PageID 1123).

         As to § 2254(e), he asserts “If a federal judge needs to hold an evidentiary hearing to

determine the relevant facts in deciding whether the federal Constitution has been violated, then

he or she can not [sic] be retrained [sic] by a State judge’s factual findings.” (ECF No. 12, PageID

1136).

         Remillard cites no controlling precedent that supports his position. He principally relies

on the dissent of Ninth Circuit Judge Lipez from denial of en banc rehearing in a habeas case

where the panel decision had applied § 2254(d)(1) to (1) limit the sources of law from which

federal judges could draw constitutional principle to Supreme Court precedent and (2) limit federal

judges ability to overturn state court application of that precedent to cases where the application

was objectively unreasonable. Evans v. Thompson, 524 F.3d 1 (9th Cir. 2008). Judge Lipez noted

the agreement of judges from other circuits:

                                                  4
               Judges Pregerson, Gould, Paez, and Berzon, see Crater v. Galaza,
               508 F.3d 1261 (9th Cir. 2007), a dissent from the denial of rehearing
               en banc by Judge Martin, and joined by Judges Daughtrey, Moore,
               Cole, and Clay, see Davis v. Straub, 445 F.3d 908 (6th Cir. 2006), a
               concurring opinion by Judge Noonan, see Irons v. Carey, 505 F.3d
               846, 854 (9th Cir. 2007), and a dissenting opinion of Judge Ripple,
               joined by Judge Rovner, see Lindh v. Murphy, 96 F.3d 856, 885 (7th
               Cir. 1996).

524 F.3d at 2. While the independence of the federal judiciary and its importance in maintaining

the supremacy of federal law is eloquently defended in these opinions, none of them was able to

command a majority of the circuit court in question which held these provisions to be

constitutional. §§ 2254(d)(1), (2), and (e) have been on the books for twenty-five years and are

applied literally hundreds of times a week, but no federal court has declared them unconstitutional.

       Aside from authoritative precedent, on what sources should this Court draw in determining

the constitutionality of these three statutes? Remillard, although he discourses broadly on history,

provides no in-point evidence, required by Originalist theory, of how the Framers’ generation

understood the Suspension Clause or separation of powers or the Reconstruction Congress

understood the Thirteenth or Fourteenth Amendments as they apply to habeas corpus.

       Remillard has not overcome the presumption of constitutionality that attaches to

Congressional legislation. The balance of this Report will apply the AEDPA as enacted as both

the Sixth Circuit and the Supreme Court have done since its enactment.



Ground One: Ineffective Assistance of Trial Counsel: Failure to File Motion to Suppress



       In his First Ground for Relief, Remillard claims his trial attorney provided constitutionally

ineffective assistance when he failed to file a motion to suppress documents seized from

Remillard’s home without a warrant.

                                                 5
       Respondent concedes this claim is preserved for merits review by this Court, but asserts

the Court should defer to the decision on the claim by the Fifth District on direct appeal (Return,

ECF No. 9, PageID 1089, et seq.). This claim was the First Assignment of Error on direct appeal

and the Fifth District decided it as follows:

               [*P33] A claim of ineffective assistance of counsel requires a two-
               prong analysis. The first inquiry is whether counsel's performance
               fell below an objective standard of reasonable representation
               involving a substantial violation of any of defense counsel's
               essential duties to appellant. The second prong is whether the
               appellant was prejudiced by counsel's ineffectiveness. Lockhart v.
               Fretwell, 506 U.S. 364, 113 S.Ct. 838, 122 L.Ed.2d 180 (1993);
               Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d
               674 (1984); State v. Bradley, 42 Ohio St.3d 136, 538 N.E.2d 373
               (1989).

                [*P34] In order to warrant a finding that trial counsel was
               ineffective, the petitioner must meet both the deficient performance
               and prejudice prongs of Strickland and Bradley. Knowles v.
               Mirzayance, 556 U.S. 111, 129 S.Ct. 1411, 1419, 173 L.Ed.2d 251
               (2009).

                [*P35] Appellant first asserts that trial counsel was ineffective for
               failing to file "a motion to suppress documents seized during a
               warrantless search of Appellant's bedroom. "[F]ailure to file a
               suppression motion does not constitute per se ineffective assistance
               of counsel." Kimmelman v. Morrison, 477 U.S. 365, 384, 106 S.Ct.
               2574, 91 L.Ed.2d 305 (1986). "To demonstrate ineffective
               assistance for failing to file a motion suppress, a defendant must
               show: (1) a basis for the motion to suppress; (2) that the motion had
               a reasonable probability of success; and (3) a reasonable probability
               that suppression of the challenged evidence would have changed the
               outcome at trial." State v. Clark, 6th Dist. Williams No. WM-09-
               009, 2010-Ohio-2383, ¶ 21. An ineffective assistance of counsel
               claim will be rejected when counsel's failure to file a suppression
               motion "was a tactical decision, there was no reasonable probability
               of success, or there was no prejudice," or where counsel could have
               reasonably decided that filing such a motion would have been futile,
               even if there is evidence in the record to support such a motion. State
               v. White, 4th Dist. Washington Nos. 17CA10& 17CA11, 2018-
               Ohio-18, ¶ 39, citing State v. Nields, 93 Ohio St.3d 6, 2001-Ohio-
               1291, 752 N.E.2d 859. State v. Phelps, 5th Dist. Delaware No. 18
               CAA 02 0016, 2018-Ohio-4738, ¶ 13.

                                                 6
 [*P36] We first consider whether the officer's entry in the home
was permitted. The Deputies reasonably suspected Appellant may
have committed or would attempt to commit suicide based upon the
information provided by Mr. Daubenspeck, and relied upon this
concern to force entry into the home. "Breaking into a home by force
is not illegal if it is reasonable in the circumstances. The need to
protect or preserve life or avoid serious injury is justification for
what would be otherwise illegal absent exigency or emergency."
State v. Burgess (Nov. 4, 1999), 5th Dist. No. 99-CA-0035, 1999
Ohio App. LEXIS 5271, quoting Wayne v. United States, 318 F.2d
205, 212, 115 U.S. App. D.C. 234 (D.C.Cir.1963).

    "The question becomes whether the State's interest in
    sweeping a residence upon responding to a dispatch for
    possible suicide and possible weapons is sufficient to
    warrant this intrusion and whether the search policy in
    question is "reasonably related in scope to the
    circumstances which justified the interference in the first
    place."

Terry v. Ohio, 392 U.S. 1, 20, 88 S.Ct. 1868, 20 L.Ed.2d 889 (1968).

 [*P37] We find that the instant search was justified when tested by
both criteria from Terry. The government has a legitimate interest in
conducting a search of a residence when they are called to that
residence as a result of the receiving reliable evidence that the
Appellant may be suicidal and has access to weapons, and that such
an interest is more than sufficient to justify this search. State v.
Bethel, 5th Dist. Tuscarawas No. 10-AP-35, 2011-Ohio-3020, ¶21.
While suicide is not a crime, police officers have a duty to prevent
citizens from harming themselves and were performing this duty
when they entered appellant's home. Based on the deputies'
testimony, we conclude that the exigent circumstances were
sufficient to justify the entry into appellant's home. State v. Neptune,
4th Dist. Athens No. 99CA25, 2000 Ohio App. LEXIS 1884, 2000
WL 502830, *5.

 [*P38] While the warrantless entry into the home was justified,
Appellant argues that the warrantless seizure of Exhibit 7
impermissibly extended what should have been a limited search for
Appellant and that trial counsel was ineffective for failing to present
that argument. The deputies were looking for Appellant, Appellant's
body or any evidence that could lead to discovering Appellant's
location. Deputy Baker saw the note, in plain view, on a table in the
upstairs bedroom. He read a few lines, concluded it was a suicide

                                   7
               note and took the note to Deputy Wolf. Deputy Wolf reviewed [the]
               entire note for evidence that might lead to the discovery of
               Appellant, his plans or whereabouts. Once they read the entire note,
               the deputies realized that they may be investigating a homicide as
               well as a suicide.

                [*P39] The deputies did not know in advance the location of
               incriminating evidence and intend to seize it, relying on the plain
               view doctrine only as a pretense. Coolidge v. New Hampshire, 403
               U.S. 443, 469-71, 91 S.Ct. 2022, 2040, 29 L.Ed.2d 564 (1971). The
               discovery of the incriminating content of the note was the
               inadvertent result of responding to the exigent circumstances, the
               threat that the Appellant had committed suicide. Id. The plain view
               exception to the warrant requirement was satisfied in this case
               because the initial intrusion and review of the content of Exhibit 7
               was supported by exigent circumstances, the incriminating evidence
               in Exhibit 7 was inadvertently discovered, it was immediately
               apparent that Exhibit 7 was evidence of a crime and the totality of
               the circumstances supported a conclusion that there was probable
               cause to justify the seizure. State v. Mowbray, 72 Ohio App.3d 243,
               247, 594 N.E.2d 626 (4th Dist.1991).

                [*P40] We hold that the facts do not support Appellant's contention
               that trial counsel was ineffective for failing to file a motion to
               suppress documents removed from the residence because it is not
               probable that such a motion would have succeeded and it would
               have been reasonable for counsel to decide, as a matter of trial
               strategy, that pursuing such a motion would have been futile.

                [*P41] Appellant's first assignment of error is overruled.

State v. Remillard, supra.

       It is clear from this passage in its opinion that the Fifth District decided Remillard’s first

ineffective assistance of trial counsel claim, brought forward in Ground One, on the merits. When

a state court decides on the merits a federal constitutional claim later presented to a federal habeas

court, the federal court must defer to the state court decision unless that decision is contrary to or

an objectively unreasonable application of clearly established precedent of the United States

Supreme Court. 28 U.S.C. § 2254(d)(1); Harrington v. Richter, 562 U.S. 86, 131 S. Ct. 770, 785

(2011); Brown v. Payton, 544 U.S. 133, 140 (2005); Bell v. Cone, 535 U.S. 685, 693-94 (2002);

                                                  8
Williams (Terry) v. Taylor, 529 U.S. 362, 379 (2000). Deference is also due under 28 U.S.C. §

2254(d)(2) unless the state court decision was based on an unreasonable determination of the facts

in light of the evidence presented in the State court proceedings2.

         The governing standard for ineffective assistance of counsel is found in Strickland v.

Washington, 466 U.S. 668 (1984):

                  A convicted defendant's claim that counsel's assistance was so
                  defective as to require reversal of a conviction or death sentence has
                  two components. First, the defendant must show that counsel's
                  performance was deficient. This requires showing that counsel was
                  not functioning as the "counsel" guaranteed the defendant by the
                  Sixth Amendment. Second, the defendant must show that the
                  deficient performance prejudiced the defense. This requires
                  showing that counsel's errors were so serious as to deprive the
                  defendant of a fair trial, a trial whose result is reliable. Unless a
                  defendant makes both showings, it cannot be said that the conviction
                  or death sentence resulted from a breakdown in the adversary
                  process that renders the result unreliable.


466 U.S. at 687. In other words, to establish ineffective assistance, a defendant must show both

deficient performance and prejudice. Berghuis v. Thompkins, 560 U.S. 370, 389 (2010), citing

Knowles v. Mirzayance, 556 U.S.111 (2009).

         With respect to the first prong of the Strickland test, the Supreme Court has commanded:

                  Judicial scrutiny of counsel's performance must be highly
                  deferential. . . . A fair assessment of attorney performance requires
                  that every effort be made to eliminate the distorting effects of
                  hindsight, to reconstruct the circumstances of counsel’s challenged
                  conduct, and to evaluate the conduct from counsel’s perspective at
                  the time. Because of the difficulties inherent in making the
                  evaluation, a court must indulge a strong presumption that counsel's
                  conduct falls within a wide range of reasonable professional
                  assistance; that is, the defendant must overcome the presumption


2
  Remillard states at several points in his Traverse that § 22454(d) requires only a good faith effort by the state courts.
Not so; it requires an objectively reasonable determination of the facts and an objectively reasonable application of
Supreme Court precedent. Unreasonable decisions of fact or law are reversible regardless of the good faith of the
state court judge in question.

                                                            9
               that, under the circumstances, the challenged action "might be
               considered sound trial strategy."


466 U.S. at 689.

       As to the second prong, the Supreme Court held: “The defendant must show that there is a

reasonable probability that, but for counsel's unprofessional errors, the result of the proceeding

would have been different. A reasonable probability is a probability sufficient to overcome

confidence in the outcome.” 466 U.S. at 694. See also Darden v. Wainwright, 477 U.S. 168, 184

(1986), citing Strickland, supra.; Wong v. Money, 142 F.3d 313, 319 (6th Cir. 1998), citing

Strickland, supra; Blackburn v. Foltz, 828 F.2d 1177, 1180 (6th Cir. 1987), quoting Strickland,

466 U.S. at 687. “The likelihood of a different result must be substantial, not just conceivable.”

Storey v. Vasbinder, 657 F.3d 372, 379 (6th Cir. 2011), quoting Harrington v. Richter, 562 U.S.

86, 111-12 (2011).

               In assessing prejudice under Strickland, the question is not whether
               a court can be certain counsel's performance had no effect on the
               outcome or whether it is possible a reasonable doubt might have
               been established if counsel acted differently. See Wong v.
               Belmontes, 558 U.S. 15, 27, 130 S. Ct. 383, 175 L. Ed. 2d 328
               (2009) (per curiam); Strickland, 466 U.S., at 693, 104 S. Ct. 2052,
               80 L. Ed. 2d 674. Instead, Strickland asks whether it is “reasonably
               likely” the result would have been different. Id., at 696, 104 S. Ct.
               2052, 80 L. Ed. 2d 674. This does not require a showing that
               counsel's actions “more likely than not altered the outcome,” but the
               difference between Strickland's prejudice standard and a more-
               probable-than-not standard is slight and matters “only in the rarest
               case.” Id., at 693, 697, 104 S. Ct. 2052, 80 L. Ed. 2d 674. The
               likelihood of a different result must be substantial, not just
               conceivable. Id., at 693, 104 S. Ct. 2052, 80 L. Ed. 2d 674.


Harrington v. Richter, 562 U.S. 86, 111-112 (2011). The Fifth District cited Strickland as the

controlling Supreme Court precedent and the Court presumes the constitutionality of the AEDPA.

Thus to prevail on his First Ground for Relief, Remillard must demonstrate that the Fifth District’s

                                                10
decision is an unreasonable application of Strickland.

       In his Traverse Remillard concedes that exigent circumstances justified the police officers

in entering his residence without a search warrant because of what they had been told about a

possible suicide (ECF No. 12, PageID 1140).

               The police reasonably believed a suicide may have taken place. The
               crux of the matter is whether law enforcement could seize Mr.
               Remillard’s handwritten papers found on a table in his bedroom,
               read them and use them in the state’s case in chief since law
               enforcement did not have a search warrant.

Id. There is apparently also no contention that the eight-page note was not found in plain view, to

wit, it was “found on a table.” At the time the officer picked up and read the note, officers were

still responding to a possible suicide and had not yet found either the body of the victim or

Remillard’s body, alive or dead. Not all persons who commit suicide leave a note, but the practice

is sufficiently common that a police officer encountering such a note in the open at the scene of a

suspected suicide could reasonably suspect that the note was relevant to his inquiry. At that point

in time, the exigent circumstances which had justified the officers in entering the house had not

dissipated, as the Fifth District found. Remillard, supra, at ¶ 39. Under those circumstances the

Fifth District found that a competent and diligent trial attorney might well have concluded a motion

to suppress would have been futile.

       The Magistrate Judge has no doubt that the note played an important role in convicting

Remillard and therefore its suppression might well have affected the outcome. But Remillard does

not suggest a reasonable basis on which it could have been suppressed, beyond generalities such

as the Fourth Amendment protects personal papers.

       Remillard relies heavily on Caniglia v. Strom, ___ U.S. ___, 141 S. Ct. 1596 (May 17,

2021). There the Supreme Court unanimously held that a freestanding caretaker exception to the



                                                11
Fourth Amendment did not justify warrantless removal of firearms from a home, although they

had allowed warrantless removal of firearms from an impounded vehicle in Cady v. Dombrowski,

413 U.S. 433 (1973). Officers did not remove the note in this case pursuant to any purported

“caretaker” exception, but read it as a possible suicide note from the person on whose suicide they

were checking. In any event, assuming Caniglia announced a new rule of criminal procedure, it

does not apply retroactively to cases, such as this one, on collateral review. Edwards v. Vannoy,

593 U.S. ___, 141 S. Ct. 1547 (2021), modifying Teague v. Lane, 489 U.S. 288 (1989).

       Remillard relies repeatedly on Arizona v. Hicks, 480 U.S. 321 (1987), although he never

provides a citation to the published opinion. In Hicks the Supreme Court upheld suppression of

evidence (expensive stereo equipment and the serials numbers on it) because moving the

equipment to see the serial numbers was a seizure and investigating whether the equipment was

stolen was unrelated to the reason the officer was in defendant’s apartment. Hicks, which is not

cited in Caniglia, would be relevant if the police officer here had begun to investigate possible

crimes not related to the reasonable suspicion of suicide. He had not. He was still checking on

the possibility of a suicide when he came instead upon the incriminating evidence of murder.

       The Magistrate Judge concludes that the Fifth District’s rejection of this claim is an

objectively reasonable application of Strickland and is therefore entitled to deference.

Alternatively, assuming 28 U.S.C. § 2254(d)(1) is unconstitutional and this Court must decide the

First Ground de novo, this Court should reach the same conclusion as the Fifth District: the exigent

circumstances which justified entering the home and reading the note found in plain view had not

dissipated. The notion that the Fourth Amendment required the officers to stop their attempts to

prevent a suicide until they could get a search warrant to read the note is not warranted by Fourth

Amendment precedent. Ground One should be dismissed with prejudice.



                                                12
Ground Two: Ineffective Assistance of Counsel: Failure to Object to Jury Instructions



        In his Second Ground for Relief, Remillard claims his trial attorney provided ineffective

assistance of trial counsel when he failed to object to jury instructions. In the Traverse Remillard

argues this claim very generally: “The jury instructions given in this case were filled with errors

that could have been corrected if brought to the attention of the trial judge.” Because the same

attorney represented Remillard on direct appeal and continues to represent him here, the Magistrate

Judge reads the Traverse as arguing the same errors in the jury instructions (and counsel’s failure

to object) as were argued to the Fifth District. Any other more expansive reading of the Traverse

would effectively excuse any procedural default Remillard made in presenting these claims to the

state court.

        Remillard’s claim of ineffective assistance of trial counsel for failure to object was

presented as his Second Assignment of Error on direct appeal and decided by the Fifth District as

follows:

               [*P42] Appellant argues in his second assignment of error that trial
               counsel was ineffective for failing to object to an erroneous jury
               instructions and that failure ultimately denied him a fair trial.
               Appellant contends that the errors involve the introduction to the
               issue of lesser included offenses and an error in the definition of
               murder.

               [*P43] With regard to the issue of lesser included offenses,
               Appellant argues that trial counsel was obligated to object to the use
               of the following instruction:

                   However, if you find that the state has failed to prove
                   beyond a reasonable doubt all the essential elements of
                   murder, then your verdict must be not guilty of the murder
                   charge, and in that event you will continue your
                   deliberations to decide whether the state has proven beyond

                                                13
    a reasonable doubt all the essential elements of one of the
    lesser included offenses which I'm going to define for you.

 [*P44] Appellant contends that the first clause of this instruction
should read "If you find that the state failed to prove beyond a
reasonable doubt any of the essential elements of the offense of
murder ***" (emphasis added.). The only difference between the
two instructions is the use of the word "all" in the instruction read
by the trial court in place of the word "any." Appellant contends that
the alteration of that one word misled the jury to believe that if the
state proved any element beyond a reasonable doubt, they could not
consider a lesser included offense. We find that Appellant's
interpretation of the instruction strained and untenable because there
is no practical difference between the state failing to prove any
element and the state failing to prove all elements of murder. While
the terms are different, the instructions impose the same burden on
the state and convey the same message to the jury—if the state failed
to convince the jury of each element of the charge of murder beyond
a reasonable doubt, the jury may consider a lesser included offense.

 [*P45] The paragraph that immediately follows the offending
instruction reinforces its meaning:

    Similarly, if all of you are unable to agree on a verdict of
    either guilty or not guilty of the murder charge, then you
    will continue your deliberations to decide whether the state
    has proven beyond a reasonable doubt all of the essential
    elements of the one of the lesser included offenses which I
    will now define for you.

 [*P46] We hold that this instruction was not erroneous and trial
counsel was not ineffective for not objecting to its use.

 [*P47] Appellant next contends that trial counsel was ineffective
for failing to object to an erroneous definition of murder read into
the record by the trial court when it instructed the jury. The trial
court did include a reference to "purpose to inflict bodily harm" that
is not a part of the definition of murder within jury instructions. This
error occurred only at one location in the record of the trial court's
reading of the instructions. The record does not contain a copy of
the instructions that were given to the jury to read along with the
judge's narration or reveal whether the instructions were taken by
the jury into the jury room. The relevant charge as read to the jury
states:




                                  14
                      If after considering all of the evidence you're convinced
                      beyond a reasonable doubt that the defendant had a purpose
                      to kill or inflict bodily harm on Nickolas Remillard, you
                      must return a verdict of guilty on the murder charge. If after
                      considering all of the evidence you are not convinced
                      beyond a reasonable doubt that the defendant acted either
                      purposely, recklessly or negligently in causing the death of
                      Nickolas Remillard, you must return a verdict of not guilty
                      on the murder charge and both of the lesser included
                      offenses as well as the firearm specification. (Emphasis
                      added.)

State v. Remillard, supra.

        With respect to the first instruction to which it is alleged counsel should have objected, the

Magistrate Judge agrees with the Fifth District: failure to prove all of the elements beyond a

reasonable doubt is logically and linquistically equivalent to failure to prove any of the elements

beyond a reasonable doubt. In any event, the Fifth District concluded that there was no error in

the instruction given and thus there was nothing to which to object.

        Petitioner cites no federal court authority to the contrary. He relies on Miller v. State, 318

P.3d 155 (Kan. 2014), an opinion of the Supreme Court of Kansas. There the court held that

appellate counsel rendered ineffective assistance under the Sixth Amendment by failing to

challenge an incorrect written jury instruction that diluted the State's burden of proof by directing

the jury to acquit if it had a reasonable doubt as to "each," rather than "any," of the elements the

State was required to prove. The linguistic difference between the instruction here and that in

Miller is evident: requiring the jury to have a reasonable doubt as to each element in order to

acquit is equivalent to telling them they must have such doubt on every element. In this case the

trial judge said the jury must acquit if the State fails to prove all elements/any element beyond a

reasonable doubt. Because the instruction was not erroneous, it was not ineffective assistance of

trial counsel to fail to object to it.



                                                   15
       The second failure to object of which Petitioner complains was also a part of his Second

Assignment of Error, decided by the Fifth District as follows:

                [*P48] The inclusion of a reference to "bodily harm" [in the stated
               definition of murder] is incorrect as that phrase does not appear in
               the definition of murder. We review this issue by considering
               whether this single error prejudiced Appellant.

               [*P49] The general rule is that an erroneous instruction does not
               necessarily mislead a jury. Cleveland Elec. Illum. Co. v. Astorhurst
               Land Co., 18 Ohio St.3d 268, 274-275, 18 Ohio B. 322, 480 N.E.2d
               794 (1985).

                   "Reversible error ordinarily cannot be predicated upon one
                   paragraph, one sentence or one phrase of the general
                   charge. As this court held, in paragraph six of the syllabus
                   of Flynn v. Sharon Steel Corp. 142 Ohio St. 145, 50 N.E.2d
                   319 (1943):

                   'Where complaint is made as to a portion of the charge of
                   the court, a reviewing court will consider all of the charge
                   upon the particular subject complained of to determine
                   whether prejudicial error has been committed against the
                   party complaining.'

               If the general charge, considered as a whole, is not prejudicial to the
               objecting party, no reversible error results from a misstatement or
               ambiguity in a portion thereof. In paragraph eight of the syllabus in
               Centrello v. Basky, 164 Ohio St. 41, 128 N.E.2d 80 (1955), this court
               said:

                   'Even though a paragraph in a general charge taken by itself
                   is improper and misleading, yet where considered in
                   connection with the whole charge and the entire instruction
                   of the court to the jury, it is apparent that no prejudicial
                   error resulted, the judgment rendered on a verdict will not
                   be reversed for such error.'

               State v. Porter, 14 Ohio St.2d 10, 13, 235 N.E.2d 520 (1968)
               (Citations omitted.).

                [*P52] To conclude that a party's substantial rights were materially
               affected, an appellate court must find that the jury charge was so
               misleading and prejudicial as to result in an erroneous verdict.
               Cleveland Elec. Illum. Co. v. Astorhurst Land Co., supra. Making

                                                 16
such a determination requires a "thorough review of the entire
transcript of proceedings before the trial court." Hampel v. Food
Ingredients Specialties, Inc., 89 Ohio St.3d 169, 186, 2000-Ohio-
128, 729 N.E.2d 726.

 [*P53] After a thorough review of the transcript in the case at bar,
we find that focus of both Appellee and Appellant in this case was
the mens rea of Appellant. The records contains uncontradicted
evidence that Appellant was in physical possession of the revolver
that discharged twice, one bullet punctured the wall, one bullet
entered the victim's head, lodged in his arm and caused his death.
The victim's body was dragged from the home and concealed in the
murky water of the swimming pool. During closing argument
defense counsel conceded that Appellant shot the victim and that he
did "cause Nick's death." Appellant's trial counsel selected the
strategy of attacking the only issue that could be challenged:

    "And the only question becomes what was the intent. Was
    it intent to kill. Was it negligence. Was it recklessness.
    Those are the only questions at that point."

    "And that is what we ask you to do, folks, to listen and
    analyze what Kevin said and the context of his state of
    mind of what he was doing, what was going through his
    head and his body on that Saturday."

 [*P54] Our review of the potential prejudice caused by the
instruction must be considered in the context of the argument that
the sole issue to be determined was the mens rea of Appellant.

 [*P55] The reference to bodily harm appears only once in the
record; otherwise the definition of murder and the relevant burden
of proof is described correctly in the instructions and clearly stated
that "purpose to cause death is an essential element of the crime of
murder." The instructions for the lesser included offenses of reckless
homicide and negligent homicide referenced causing the death of
Nickolas Remillard with the pertinent distinction being the mental
state of the Appellant. We are not convinced that the inclusion of the
reference to physical harm was so misleading and prejudicial as to
result in an erroneous verdict, but that is not the question we are
addressing. We need only consider whether trial counsel was
ineffective for failing to object to the instruction. Considering the
weight of the evidence against Appellant, and trial counsel's strategy
to attack the issue of mens rea, we find that trial counsel could
reasonably conclude that objecting to this instruction would distract
from his argument. "The Ohio Supreme Court has stated "[w]e will

                                 17
               ordinarily refrain from second-guessing strategic decisions counsel
               make at trial, even where counsel's trial strategy was questionable.
               State v. Clayton, 62 Ohio St.2d 45, 49, 402 N.E.2d 1189 (1980)."
               State v. Myers, 97 Ohio St.3d 335, 362, 2002-Ohio-6658, 780
               N.E.2d 186 (2002) as quoted in State v. Elmore, 5th Dist. Licking
               No. 2005-CA-32, 2005-Ohio-5940, ¶ 133. We will not second-guess
               the strategic decisions counsel made at trial even though appellate
               counsel now argue that they would have defended differently." State
               v. Post, 32 Ohio St.3d 380, 388, 513 N.E.2d 754 (1987) as cited in
               State v. Mason, 82 Ohio St.3d 144, 169, 1998-Ohio-370, 694 N.E.2d
               932.

                [*P56] Appellant's second assignment of error is overruled.


State v. Remillard, supra.

       Here the Fifth District concluded the instruction was erroneous because it included the

phrase “inflict bodily harm.” The trial judge had given the correct definition of murder at other

places in the general charge, but here he inserted words that are not proper to that definition. The

court thus turned to the question whether the incorrect charge had prejudiced Remillard, given the

charge as a whole.

       The proper standard for reviewing claims that allegedly ambiguous instructions caused jury

confusion is “whether there is a reasonable likelihood that the jury has applied the challenged

instruction in a way that violates the Constitution.” Jones v. United States, 527 U.S. 373 (1999),

citing Estelle v. McGuire, 502 U.S. 62 (1991), and Victor v. Nebraska, 511 U.S. 1 (1994). "[N]ot

every ambiguity, inconsistency, or deficiency in a jury instruction rises to the level of a due process

violation." Middleton v. McNeil, 541 U.S. 433, 437 (2004). To establish such a violation, a

petitioner must show two things: (1) the trial court's misstep made the instruction ambiguous; and

(2) there is "a reasonable likelihood" (not just "a slight possibility") that the jury was actually

misled. Waddington v. Sarausad, 555 U.S. 179, 190-91 (2009); Moody v. United States, 958 F.3d

485 (6th Cir. 2020). Here the Fifth District found that the parties had reduced the critical issue in

                                                  18
trial to mens rea. While the jury had to find for the State on every element beyond a reasonable

doubt, the parties concentrated on the mens rea element. Petitioner does not contest the Fifth

District’s reading of where the critical issue was. Given that focus, “[c]onsidering the weight of

the evidence against Appellant, and trial counsel's strategy to attack the issue of mens rea, we find

that trial counsel could reasonably conclude that objecting to this instruction would distract from

his argument.” This is not an unreasonable inference as to counsel’s reasoning. On the basis of

that reasoning, it was not deficient performance to fail to make an objection. The Fifth District’s

conclusion on the Second Assignment of Error is a reasonable application of Strickland and

therefore entitled to deference. Ground Two should therefore be dismissed with prejudice.



Ground Three: Trial Court Error in Refusing Instruction on Accident



       In his Third Ground for Relief, Remillard contends the trial court should have given the

instruction he requested on accident and that its failure to do so deprived him of his right to a

complete defense.

       Remillard argued this as his Third Assignment of Error and the Fifth District decided it as

follows:

               [*P65] In Appellant's third assignment of error, he contends that the
               trial court erred by failing to include an instruction for "accident" as
               requested. While Appellant did submit an instruction for accident, it
               was rejected by the trial court as not supported by the record.
               Appellant's trial counsel stated: "Just could the record reflect that we
               did ask for an instruction on accident and the Court declined to give
               that instruction?" The trial court responded "so noted" and no further
               discussion regarding that instruction occurred.

                [*P66] Criminal Rule 30(A) states in relevant part that "On appeal,
               a party may not assign as error the giving or the failure to give any
               instructions unless the party objects before the jury retires to

                                                 19
               consider its verdict, stating specifically the matter objected to and
               the grounds of the objection." As we found in State v. Rohaley, 5th
               Dist. Stark No. 1998CA00092, 1998 Ohio App. LEXIS 6549, 1999
               WL 4505, *7, counsel did not fully comply with Crim.R. 30(A) by
               stating the specificity of the nature of his request, or the grounds for
               the request. Therefore, we must find plain error to reverse."

                [*P67] We apply the doctrine of plain error cautiously and only
               under exceptional circumstances to prevent a manifest miscarriage
               of justice. Id. In that regard, "[T]he test for plain error is stringent."
               State v. Ellison, 4th Dist. No. 16CA16, 2017-Ohio-284, 81 N.E.3d
               853, ¶27. "To prevail under this standard, the defendant must
               establish that an error occurred, it was obvious, and it affected his or
               her substantial rights." State v. Spaulding, 151 Ohio St.3d 378,
               2016-Ohio-8126, 89 N.E.3d 554, ¶ 64. An error affects substantial
               rights only if it changes the outcome of the trial. Id. As noted we
               notice plain error only to prevent a manifest miscarriage of justice.
               State v. Fouts, 4th Dist. Washington No. 15CA25, 2016-Ohio-1104,
               2016 WL 1071457, ¶ 59, quoting State v. Long, 53 Ohio St.2d 91,
               372 N.E.2d 804 (1978), paragraph three of the syllabus. The
               defendant carries the burden to establish the existence of plain error,
               unlike the situation in a claim of harmless error, where the burden
               lies with the state.

                [*P68] In the case at bar we cannot find plain error. The general
               instructions clearly instructed jurors that the required mens rea was
               "purposeful" conduct that went beyond conduct considered to be an
               accident. If the jury believed defendant's accident defense, it would
               have been required to find him not guilty in accord with the
               instructions given. State v. Smiley, 8th Dist. Cuyahoga No. 03853,
               2010-Ohio-4349. We also note that Appellant's trial counsel freely
               referred to the shooting as accidental or an accident. We do not find
               that the outcome of the trial would have been different or that there
               has been a manifest miscarriage of justice by the omission of the
               accident instruction.

                [*P69] Appellant's third assignment of error is overruled.

State v. Remillard, supra.

       Although the Fifth District’s limitation of its review to plain error would support a

procedural default defense, Respondent elects not to raise that defense, but to defend on the merits

(Return, ECF No. 9, PageID 1102). The Warden contends that the Fifth District’s decision requires



                                                  20
deference because it found, given the parties’ focus on mens rea, that the trial court’s clear

instruction that the killing must have been purposeful, coupled with defense counsel’s strong

argument for a finding of accident, which went unchallenged by either the trial judge or the

prosecutor, was sufficient to present the mens rea element to the jury.

        Remillard first argues that “The Ohio court of appeals did not decide this issue on the

federal constitutional issues presented. De novo review is required” (Traverse, ECF No. 12,

PageID 1148). The Magistrate Judge disagrees. Remillard’s Third Assignment of Error pleaded

that failure to give the requested accident instruction violated his rights to a fair trial under the

Sixth and Fourteenth Amendments (Appellant’s Brief, State Court Record, ECF No. 8, PageID

108). He argued the Assignment in terms of both State and federal law. Id. at PageID 108-11.

        A state court decision can constitute an “adjudication on the merits” entitled to deference

under 28 U. S.C. § 2254(d)(1) even if the state court does not explicitly refer to the federal claim

or to relevant federal case law. In Harrington v. Richter, 562 U.S. 86 (2011), the Supreme Court

held:

               By its terms § 2254(d) bars relitigation of any claim "adjudicated on
               the merits" in state court, subject only to the exceptions in §§
               2254(d)(1) and (d)(2). There is no text in the statute requiring a
               statement of reasons. The statute refers only to a "decision," which
               resulted from an "adjudication." As every Court of Appeals to
               consider the issue has recognized, determining whether a state
               court's decision resulted from an unreasonable legal or factual
               conclusion does not require that there be an opinion from the state
               court explaining the state court's reasoning. See Chadwick v.
               Janecka, 312 F.3d 597, 605-606 (CA3 2002); Wright v. Secretary
               for Dept. of Corrections, 278 F.3d 1245, 1253-1254 (CA11 2002);
               Sellan v. Kuhlman, 261 F.3d 303, 311-312 (CA2 2001); Bell v.
               Jarvis, 236 F.3d 149, 158-162 (CA4 2000) (en banc); Harris v.
               Stovall, 212 F.3d 940, 943, n. 1 (CA6 2000); Aycox v. Lytle, 196
               F.3d 1174, 1177-1178 (CA10 1999); James v. Bowersox, 187 F.3d
               866, 869 (CA8 1999). And as this Court has observed, a state court
               need not cite or even be aware of our cases under § 2254(d). Early
               v. Packer, 537 U.S. 3, 8, 123 S. Ct. 362, 154 L. Ed. 2d 263 (2002)

                                                 21
                   (per curiam). Where a state court's decision is unaccompanied by an
                   explanation, the habeas petitioner's burden still must be met by
                   showing there was no reasonable basis for the state court to deny
                   relief. This is so whether or not the state court reveals which of the
                   elements in a multipart claim it found insufficient, for § 2254(d)
                   applies when a "claim," not a component of one, has been
                   adjudicated.

Id. at 98. “This Court now holds and reconfirms that § 2254(d) does not require a state court to

give reasons before its decisions can be deemed to have been ‘adjudicated on the merits.’” Id. at

100. "When a federal claim has been presented to a state court and the state court has denied relief,

it may be presumed that the state court adjudicated the claim on the merits in the absence of any

indication or state-law procedural principles to the contrary.” Brown v. Bobby, 656 F.3d 325, 329

(6th Cir. 2011), quoting Harrington,131 S. Ct. at 784-85.

           There is no need to rely on the Harrington presumption here. Remillard plainly presented

his federal claim as his Third Assignment of Error and the Fifth District denied it on the merits.

Thus Remillard’s Third Ground for Relief is not entitled to de novo consideration3. Rather, this

Court must defer to that decision unless it is an objectively unreasonable application of Supreme

Court precedent.

           There is no federal constitutional right to have a trial court give an instruction that has been

requested merely because a defendant requests it and Petitioner does not argue for such a right.

Instead he asserts “If a requested instruction contains a correct statement of the law and is

appropriate to the facts, the instruction must be included, at least in substance, in the charge.”

(Traverse, ECF No. 12, PageID 1149, citing State v. Nelson, 36 Ohio St.2d 79 (1973), paragraph

one of the syllabus, overruled on other grounds, State v. Fanning, 1 Ohio St.3d 19, 437 N.E.2d

583 (1982)). But that is a rule of Ohio law, not federal constitutional law.



3
    Again continuing to presume the constitutionality of AEDPA.

                                                        22
       Remillard’s principal argument is that refusal to give an accident instruction deprived him

of his right to present a complete defense (Traverse, ECF No. 12, PageID 1147, citing Mathews v.

United States, 485 U.S. 58 (1988)). In Mathews the Supreme Court held the defendant, under the

facts of that case, was entitled to an instruction on the entrapment defense, but the circuit court of

appeals should decide in the first instance whether the evidence supported such a defense.

       Mathews was a federal prosecution for bribery. In reaching its decision, the Court did not

rely on the Constitution, but on interpretation of the bribery statute and the Federal Rules of

Criminal Procedure. The concept of “complete defense” is not discussed in the opinions.

       A fair opportunity to present a defense in a criminal case is a constitutional right. Baze v.

Parker, 371 F.3d 310, 323 (6th Cir. 2004), citing Crane v. Kentucky, 476 U.S. 683, 690 (1986).

Presenting relevant evidence is integral to that right; exclusion of assertedly relevant evidence is

the issue on which most “complete defense” constitutional cases turn. See Taylor v. Illinois, 484

U.S. 400, 409-11 (1988); Chambers v. Mississippi, 410 U.S. 284, 302 (1973); Wynne v. Renico,

606 F.3d 867, 870 (6th Cir. 2010) quoting United States v. Scheffer, 523 U.S. 303, 308 (1998).

       Remillard cites no Supreme Court or for that matter circuit court decisions in which refusal

to give a requested instruction was found to violate the constitutional right to present a complete

defense. In Barker v. Yukins, 199 F.3d 867 (6th Cir. 1999), the only Sixth Circuit case cited, the

issue was not refusal to give an instruction, but the correct claim that the instruction of self-defense

actually given in a rape case misstated (and overstated) what a defendant needed to prove to

establish that defense. In this case the trial judge correctly instructed on the required mens rea

(purposeful) and allowed defense counsel to argue Remillard’s accident theory of the case.

       Remillard has not shown that the Fifth District’s decision on his Third Assignment of Error

is contrary to or an objectively unreasonable application of Supreme Court precedent. His third



                                                  23
Ground for Relief should therefore be dismissed.



Conclusion



       In accordance with the foregoing analysis it is respectfully recommended that the Petition

herein be dismissed with prejudice.

       Because the Sixth Circuit has not squarely ruled on the constitutionality of the AEDPA in

the face of the challenges Petitioner makes and many eminent judges have reached opposite

conclusions on this question, a certificate of appealability should be issued on the question of

whether the AEDPA is constitutional in light of those challenges. A fortiori, Petitioner should be

allowed to proceed on appeal in forma pauperis.



June 29, 2021.

                                                            s/ Michael R. Merz
                                                           United States Magistrate Judge




                           NOTICE REGARDING OBJECTIONS



Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections to the
proposed findings and recommendations within fourteen days after being served with this Report
and Recommendations. Such objections shall specify the portions of the Report objected to and
shall be accompanied by a memorandum of law in support of the objections. A party may respond
to another party’s objections within fourteen days after being served with a copy thereof. Failure
to make objections in accordance with this procedure may forfeit rights on appeal.




                                                24
